Name: Commission Regulation (EC) No 2363/2000 of 25 October 2000 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2000 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements
 Type: Regulation
 Subject Matter: foodstuff;  trade;  plant product;  agricultural activity;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32000R2363Commission Regulation (EC) No 2363/2000 of 25 October 2000 establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2000 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangements Official Journal L 273 , 26/10/2000 P. 0003 - 0004Commission Regulation (EC) No 2363/2000of 25 October 2000establishing the forecast supply balances for cereal products and dried fodder for the smaller Aegean islands for 2000 and amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific supply arrangementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 4 thereof,Whereas:(1) Commission Regulation (EEC) No 2958/93(3), as last amended by Regulation (EC) No 1802/95(4), lays down the common detailed rules for implementing Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products to smaller Aegean islands, and pursuant to Article 3 of Regulation (EEC) No 2019/93, the amount of aid for this supply.(2) For the purposes of applying Article 2 of Regulation (EEC) No 2019/93, Commission Regulation (EC) No 3175/94(5), as last amended by Regulation (EC) No 2682/1999(6), establishes for 2000 the forecast supply balances for cereals and dried fodder. To meet the needs of this region, amendments must be made to this forecast supply balance. Regulation (EC) No 3175/94 should therefore be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 3175/94 is hereby replaced by the Annex to the present Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 184, 27.7.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 267, 28.10.1993, p. 4.(4) OJ L 174, 26.7.1995, p. 27.(5) OJ L 335, 23.12.1994, p. 54.(6) OJ L 326, 18.12.1999, p. 20.ANNEX"ANNEXForecast supply balance for cereal products and dried fodder for the smaller Aegean islands for 2000>TABLE>Groups A and B are defined in Annexes I and II to Regulation (EEC) No 2958/93."